Citation Nr: 1745427	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  10-40 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE 

Entitlement to service connection for low back disability.


REPRESENTATION

Veteran represented by:	Lisa A. Lee, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1985 to June 1988.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran appeared at a hearing in August 2014 before a Veterans Law Judge who is no longer employed at the Board.  In July 2017, the Board sent the Veteran a letter asking him if he wished to have another Board hearing in this matter; however, he did not respond.

In November 2014, the Board granted petitions to reopen service connection for right leg and back disabilities, and remanded the underlying claims on the merits.  In November 2016, the RO issued a rating decision granting service connection for right knee arthritis, effective September 23, 2009.  As such, this issue is no longer before the Board.



FINDING OF FACT

The Veteran's current lumbar spondylosis and degenerative disc disease is related to service.


CONCLUSION OF LAW

The criteria for service connection for spondylosis and degenerative disc disease have been met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for a back disability, which he relates to parachute injuries incurred during service.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

With respect to a current disability, the Veteran has a current diagnosis of spondylosis and degenerative disc disease of the lumbar spine.

With respect to an in-service injury, service treatment records show that the Veteran experienced several parachute landing falls during service.  See, e.g., Service treatment records (January 22, 1986; September 2, 1986).  In August and September 1986, the Veteran reported severe back pain and inability to bend at the waist after one such parachute landing fall.  At that time, spinal x-rays were negative and the examiner assessed lumbar strain.  One of the Veteran's former squad leaders recalled that the Veteran incurred a back injury and concussion during a mass tactical, combat equipment, night jump and had to be carried from the drop zone.  See Statement (October 27, 2009).  Another of the Veteran's former squad leaders confirmed that the Veteran's back injury was so severe that his commanding officer advised him not to reenlist.  See Statement (July 4, 2014).  Finally, the Veteran's wife also confirmed that he has experienced the back pain since his in-service parachuting injuries.  See Statement (September 9, 2015).

In light of the undisputed evidence of a current disability and in-service injury, this case turns on whether the Veteran's current spondylosis and degenerative disc disease of the lumbar spine is related to service.  The competent evidence of record pertaining to the etiology of the Veteran's current back disability consists of medical treatment records dated from December 1999 to present and medical opinions dated October 2009, July 2014, August 2015, September 2015, and August 2016.

The earliest available post-service treatment records show a history of chronic low back pain.  See, e.g., VA treatment record (December 10, 1999).

In October 2009, a VA the examiner opined that it is less likely as not that the Veteran's current back disability is related to service.  The examiner explained that records of the Veteran's documented in-service lumbar strain do not indicate that there was any potential chronic, severe back problems.  The examiner further explained that acute low back pain typically resolves without long-term sequalae.

The Board affords no probative value to the October 2009 VA examiner's opinion as it does not address the Veteran's report of back pain since his documented in-service parachuting injuries.  See Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994) (the Board may not simply adopt a medical examiner's opinion that fails to discuss favorable evidence of record).

In July 2014, the Veteran's treating physician, referred him for MRI to ascertain the nature and etiology of his current back disability, which he related to parachuting injuries incurred in service.  Later that month, in MRI showed significant progressive degenerative deterioration of the lumbar spine.  The treating radiologist opined that the nature of the Veteran's current lumbar spine disability "may" be related to his reported in-service parachuting injuries.  See Dr. T.T. (July 29, 2014).

The Board finds affords limited probative value the radiologist's July 2014 opinion to the extent that it employs somewhat speculative language.  See Polovick v. Shinseki, 23 Vet. App. 48, 54 (2009) (use of the phrase "may well be" can indicate speculation).

In August 2015, a VA the examiner opined that it is less likely as not that the Veteran's current back disability is related to service.  The examiner noted that the Veteran's current back disability was diagnosed in 2002 following a rollerblading accident and that the Veteran injured his back on October 12, 1997, and November 2, 2001.  The examiner disagreed with the July 2014 radiologist's opinion that the Veteran's current back disability may be related to service, explaining the medical evidence of record indicates that injuries prior to 2002 were mechanical in nature.  The examiner further explained that mechanical injuries not lend themselves to degenerative disease of spine.  The examiner concluded that the long interval between 1988 and 2002 with unknown intercurrent incidents, in addition to aging, c account for the Veteran's current back disability.

The Board affords limited probative value to the August 2015 VA examiner's opinion to the extent that it does not address the Veteran's report of back pain since his documented in service parachute injuries, but is instead predicated, at least in part, on the absence of medical evidence between separation from service and the initial diagnosis of the Veteran's current back disability.  See Dalton, 21 Vet. App. at 39; Gabrielson, 7 Vet. App. at 40.

In September 2015, based on a review of the Veteran's service and civilian medical records, the Veteran's private treating physician, a retired Army doctor, opined that the Veteran's current lumbar spine injuries are more likely than not a progression of his in-service back injuries.  See Dr. B.R. (September 9, 2015).

The Board affords significant probative value to the private treating physician's September 2015 opinion as it is factually accurate, fully articulated, and based on sound reasoning.

In August 2016, a VA examiner opined that it is less likely as not that his current lower back condition is due solely due to his military service duties and activities.  The examiner acknowledged that the Veteran incurred low back injuries throughout service but found that one could "assume that the Veteran did not have any complaints of any significance, including of his low back, upon separation," because lumbar spine x-rays in 1986 were negative and the Veteran forwent separation examination.  The examiner opined that the Veteran's current back disabilities could be due to aging or injuries incurred in 1997 and 2002.  The examiner concluded that there is "no objective evidence of any continuity of the Veteran's low back symptoms since service separation or otherwise that would provide a nexus between the Veteran's currently reported back symptoms and the Veteran's active military service activities that ended 28 years ago."

The Board affords limited probative value to the August 2016 VA medical opinion as it fails, in pertinent part, to address the favorable medical opinions of record as well as the various, competent, credible lay reports of back pain since the Veteran's documented in-service parachuting injuries.  See Dalton, 21 Vet. App. at 39; Gabrielson, 7 Vet. App. at 40.

In sum, the Board finds that the probative lay evidence of record indicates that the Veteran has had back problems since service and the medical evidence shows that he has been diagnosed as having lumbar spondylosis and degenerative disc disease.  As such, the Board finds that service connection is warranted for his lumbar spondylosis and degenerative disc disease, which began following his documented in-service parachuting injuries.  38 C.F.R. § 3.303(a).


ORDER

Service connection for lumbar spondylosis and degenerative disc disease is granted.





____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


